Defendant appeals from an order of the Supreme Court, Albany county, allowing a counsel fee of $1,000 to plaintiff’s attorney, payable in monthly installments of $150, the balance, if any, to be paid on or before the date of the trial, and allowing alimony pendente lite to the plaintiff of $200 a month. This action was brought by plaintiff for absolute divorce. No brief has been filed by plaintiff-respondent, nor did she appear by attorney on the argument before this court. There is an absence of any showing of reasonable probability that plaintiff would succeed on the trial, and in the circumstances the order appealed from should be reversed and the motion for counsel fees and alimony pendente lite should be denied. Order reversed and motion for counsel fees and alimony pendente lite denied. Hill, P. J., Heffeman, Schenck and Foster, JJ., concur; Bliss, J., concurs upon the ground that the plaintiff fails to show probable success.